Exhibit 10.2 SUBJECT TO FRE 408 PRIVILEGED AND CONFIDENTIAL AMENDMENT NO. 7 TO FORBEARANCE AND STANDSTILL AGREEMENT This AMENDMENT NO. 7 TO THE FORBEARANCE AND STANDSTILL AGREEMENT (as defined below), dated as of March 22, 2016 (this “ Seventh Amendment ”), is by and among Eagle Bulk Shipping Inc., a corporation incorporated and existing under the laws of the Republic of the Marshall Islands (the “ Borrower ”), the companies party to the Forbearance Agreement as guarantors , each a limited liability company formed and existing under the laws of the Republic of the Marshall Islands (collectively, the “ Guarantors ” and, together with the Borrower, the “ Obligors ”, and any one of them, individually, an “ Obligor ”) and the banks and financial institutions party to the Forbearance Agreement as “Specified Lenders” (such parties, constituting all of the “Specified Lenders” under and as defined in the Forbearance Agreement, collectively, the “ Specified Lenders ”, and any one of them, individually, a " Specified Lender ") (the Specified Lenders together with the Obligors, collectively, the “ Parties ”, and any one of them, individually, a “ Party ”). W I T N E S S E T H : WHEREAS, the Borrower, the Guarantors, the Specified Lenders, the other banks and financial institutions party to the Loan Agreement as “Lenders” (collectively, the “ Lenders ”), ABN AMRO Capital USA LLC, as agent for the Lenders (in such capacity, the “ Agent ”), and ABN AMRO Capital USA LLC, as security trustee for the Lenders (the “ Security Trustee ”, and together with the Agent and the Lenders, collectively, the “ Lender Parties ”, and any one of them, individually, a “ Lender Party ”) are parties to that certain Loan Agreement dated as of October 9, 2014 and as amended by an Amendatory Agreement dated as of August 14, 2015 (as so amended and as the same may be amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”); and WHEREAS, the Borrower, the Guarantors and the Specified Lenders are party to that certain Forbearance and Standstill Agreement, dated as of January 15, 2016 (as heretofore amended, restated, supplemented or otherwise modified and in effect prior to the date hereof, including by (i) that certain Amendment No. 1 to Forbearance and Standstill Agreement, dated February 1, 2016, (ii) that certain Limited Waiver to the Loan Agreement and Amendment No. 2 to Forbearance and Standstill Agreement (the “ First Waiver and Amendment ”), dated February 9, 2016, (iii) that certain Amendment No. 3 to Forbearance and Standstill Agreement, dated as of February 22, 2016, (iv) that certain Second Limited Waiver to the Loan Agreement and Amendment No. 4 to Forbearance and Standstill Agreement, (the “ Second Waiver and Amendment ”), dated as of February 29, 2016, (v) that certain Amendment No. 5 to Forbearance and Standstill Agreement, dated March 6, 2016 and (vi) that certain Third Limited Waiver to the Loan Agreement and Amendment No. 6 to Forbearance and Standstill Agreement (the “ Third Waiver and Amendment ”), dated as of March 8, 2016, the “ Existing Forbearance Agreement ” and as modified and amended hereby and as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Forbearance Agreement ”); and WHEREAS, the Borrower, the Guarantors and the Specified Lenders are party to that certain Fourth Limited Waiver to the Loan Agreement (the “ Fourth Waiver ”), dated as of March 18, 2016; WHEREAS, the Obligors have requested that the Specified Lenders make certain amendments to the Existing Forbearance Agreement on the terms and subject to the conditions set forth herein; and WHEREAS, the Specified Lenders have agreed to make such amendments solely upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.
